Citation Nr: 0627029	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  97-19 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel






REMAND

The veteran served on active duty from December 1965 until 
December 1967.  

In March 1999 and December 2003, the Board remanded the case 
for further development.  However, it does not appear that 
the veteran was ever notified of the evidence necessary to 
substantiate his claim.  On April 24, 2004, the RO notified 
the veteran what evidence and information that VA will seek 
to provide and what the claimant is expected to provide but 
failed to notify the veteran what evidence was necessary to 
establish his claim for service connection for an acquired 
psychiatric disability and PTSD.
 
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO must review the claim's file and ensure 
that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005) and any other applicable legal precedent.  
This includes informing the appellant of what 
evidence is necessary to establish a service 
connection claim for an acquired psychiatric 
disability and PTSD and of the time he has in which 
to submit additional evidence.    
		
2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



